Citation Nr: 0127744	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  96-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board in 
September 1997 and again in April 2000. 


FINDING OF FACT

The veteran's service-connected chronic rhinitis is 
manifested by moderate secretion, but without medical 
evidence of polyps, moderate crusting and ozena, atrophic 
changes, or massive crusting and marked ozena with anosmia.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for chronic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1995); 38 C.F.R. §§ 4.97, Diagnostic 
Code 6522 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports, including a recent 
examination dated in May 2001, as well as VA outpatient 
treatment records and service medical records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
In a July 2001 letter, the RO informed the veteran of the 
enactment of the VCAA and explained the duty to assist.  The 
RO also informed the veteran of what evidence was needed from 
him and where to send such information.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for chronic rhinitis.  
The discussions in the rating decision and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the veteran was afforded a RO hearing 
in April 1995.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that all systems were 
clinically evaluated as normal upon enlistment examination 
dated in September 1980.  Relevant clinical records 
demonstrate an assessment of rhinitis with sinus pressure in 
August 1984.  A March 1987 periodic examination report 
reflects the veteran's systems were clinically evaluated as 
normal and pulmonary function tests were noted as normal.  A 
June 1991 clinical record indicates the veteran complained of 
nasal congestion and an assessment of an upper respiratory 
infection with pharyngitis was noted.  An October 1991 
physical examination reflects that all systems were 
clinically evaluated as normal, with the exception of webbed 
fingers, corrected vision, and elevated cholesterol.  In a 
September 1992 report of medical history, the veteran 
reported experiencing hay fever since 1984, manifested by 
sneezing and watery eyes. 

Upon VA examination of the nose and sinuses dated in November 
1993, the external nose and nasal vestibule were noted as 
normal.  Mild mucosal erythema was noted in the right and 
left nasal cavities and in the septum.  The floor of the 
nose, inferior meatus, inferior turbinates, middle meati, and 
middle turbinates were noted as normal.  A diagnosis of 
allergic rhinitis was noted.  

Upon VA general medical examination dated in November 1993, a 
longstanding complaint of a stuffy nose and sneezing was 
noted.  The veteran also reported wheezing and productive 
cough upon running or other forms of strenuous exercise.  
Nasal symptoms were parenial and did not seem to be 
associated with exposure to any specific irritants or known 
allergens.  There were no symptoms indicative of chronic 
sinusitis such as purulent nasal discharge or the presence of 
localized facial pain or headaches.  Upon physical 
examination, nasal mucous membranes and turbinates were 
ejected and swollen.  There were no palpable cervical 
adenopathies.  Examination of the sinuses of the face was 
normal.  Examination of the respiratory system was normal.  
Relevant diagnoses of chronic rhinitis and possible exercise-
induced asthma were noted.  

VA treatment records dated from 1993 to 1995 demonstrate 
complaints of itchy, watery eyes, runny nose with drainage, 
productive cough, and wheezing on exercise.  

In a June 1994 rating decision, the RO granted service 
connection for chronic rhinitis, evaluated as noncompensable, 
effective from January 1, 1993.

At his April 1995 RO hearing, the veteran submitted treatise 
evidence regarding allergic rhinitis.  The treatise evidence 
discusses the symptoms, causes, and treatment of allergic 
rhinitis.  

At his April 1995 RO hearing, the veteran testified to 
experiencing itchy, watery eyes and rhinitis symptoms off and 
on throughout the year.  He also testified that he was taking 
breathing medication and received his medications from VA on 
a monthly basis.  

Upon VA examination of the nose and sinuses dated in June 
1995, it was noted that the veteran's symptoms were worse on 
awakening and in certain homes, particularly older homes.  
Physical examination of the external nose revealed small skin 
lesions.  The nasal vestibule was normal.  The right and left 
nasal cavities were normal after decongestant, although the 
veteran did demonstrate marked turbinate hypertrophy prior to 
decongestant.  The nasal septum was normal with a small 
posterior septal spur on the right side that was not 
symptomatic.  The floor of the nose, inferior meatus, 
inferior turbinates, middle meatus, middle turbinate, 
sphenoethmoidalis recess, and olfactory area were all 
evaluated as normal.  The paranasal pharynx was also normal 
to cursory examination.  A diagnosis of chronic atopy with 
associated allergic rhinitis and probable asthma was noted.  

In a January 1996 rating action, the RO assigned a 10 percent 
evaluation for service-connected chronic rhinitis.  

VA treatment records dated from 1995 to 1999 reflect 
continued treatment for mild to moderate asthma, allergic 
rhinitis, and an upper respiratory infection.  The veteran 
complained of a clogged nose.  Clinical records indicate 
continued treatment for allergic rhinitis with medication.  

Upon VA examination of the nose and sinuses dated in July 
1999, the veteran reported no purulent anterior nasal 
discharge, but did note constant drainage into the back of 
his throat.  The veteran also reported being able to walk two 
blocks without any shortness of breath.  The veteran reported 
that his symptoms of postnasal drip and rhinitis worsened 
when he exercised.  Physical examination revealed a right 
nasal septal deviation.  There was some fullness of his nasal 
mucosa.  There was no evidence of rhinorrhea.  The posterior 
pharynx had some cobblestoning changes.  Examination of the 
larynx revealed posterior glottic erythema and edema.  Upon 
decongestion with Afrin, the nasal mucosa did vasoconstrict 
and there was no evidence of acute infections or purulent 
drainage.  The examiner noted that the veteran had subjective 
complaints of postnasal drainage and there was no evidence of 
active infection.  

VA treatment records dated in 2000 reflect relevant 
complaints of nasal congestion and postnasal drip.  A 
productive cough was also noted.  

Upon VA examination of the nose and sinuses dated in May 
2001, the veteran described his rhinitis as a dry congestion 
sensation occasionally with a runny nose.  The veteran 
reported occasional purulent nasal drainage, frontal and 
vertex headaches, occasional sore throats and postnasal drip.  
Physical examination of the nasal cavities revealed no 
polyps, masses, or obstruction.  Endoscopic examination 
revealed no purulent drainage from the middle meatus.  
Oropharynx cavity examination was unremarkable.  The examiner 
noted the veteran was on several medications for his nasal 
symptoms.  The examiner noted that although his examination 
was normal, the veteran's subjective symptoms and his use of 
medications indicated that he did have a problem.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's service-connected chronic rhinitis is currently 
evaluated as 10 percent disabling.  The Board notes that the 
schedule for rating disorders of the respiratory system was 
revised, effective October 7, 1996.  Prior to October 7, 
1996, chronic rhinitis was contemplated by 38 C.F.R. § 4.97, 
Diagnostic Code 6501, which provides that a 10 percent 
evaluation is warranted for chronic atrophic rhinitis with 
definite atrophy of intranasal structure, and moderate 
secretion.  A 30 percent evaluation is warranted for chronic 
atrophic rhinitis with moderate crusting and ozena, atrophic 
changes.  Chronic atrophic rhinitis with massive crusting and 
marked ozena, with anosmia warrants a 50 percent evaluation.  
See 38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).

Under the applicable criteria in effect from October 7, 1996, 
allergic or vasomotor rhinitis is contemplated by 38 C.F.R. 
§ 4.97, Diagnostic Code 6522, which provides for a 10 percent 
evaluation for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 30 
percent evaluation is warranted for allergic or vasomotor 
rhinitis with polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2001).  

As previously noted, where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Following a thorough review of the evidence of record, the 
Board concludes that the criteria for entitlement to an 
evaluation in excess of 10 percent for chronic rhinitis have 
not been met under either the old or the revised rating 
schedule.  

The medical evidence of record demonstrates that the 
veteran's rhinitis is not manifested by polyps.  No polyps 
were noted on VA examination in May 2001.  Thus, the criteria 
for an evaluation in excess of 10 percent under the revised 
criteria have not been met.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6522.  The medical evidence of record does demonstrate 
chronic rhinitis with moderate secretion indicative of a 10 
percent evaluation under the criteria in effect prior to 
October 7, 1996.  However, the medical evidence of record 
does not demonstrate moderate crusting and ozena, atrophic 
changes, or massive crusting and marked ozena with anosmia.  
Thus, the criteria for entitlement to an evaluation in excess 
of 10 percent under the criteria in effect prior to October 
7, 1996, have not been met.

In reaching this determination the Board does recognize that 
the veteran continues to suffer from chronic rhinitis.  
However, the current 10 percent rating contemplates the 
symptomatology, including moderate secretion, reflected by 
the evidence.  The preponderance of the evidence is against a 
finding that the criteria for a higher rating under either 
the old or the current rating criteria have been met.  The 
veteran may always advance an increased rating claim should 
the severity of his disability increase in the future.  As 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, the Board notes that it has considered all of the 
evidence, including service medical records and post-service 
medical records.  The Board has determined that none of the 
evidence of record supports an evaluation higher than that 
assigned, at any point within the appeal and a disability 
evaluation in excess of 10 percent is denied based upon the 
totality of the evidence, without predominate focus on the 
recent evidence of record.  Such review is consistent with 
the Court's decision in Fenderson.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

